Citation Nr: 0119958	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
malaria.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had recognized guerrilla service from January 
1943 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).  

This matter was remanded in February 1997 for further 
outpatient treatment records and a current examination, which 
was completed.  In May 1998, the Board denied entitlement to 
a compensable evaluation based in clinical data of no 
residuals of malaria.  

In June 2001, the veteran failed to report for a personal 
hearing without good cause.  As such, the Board has proceeded 
as if the request for a hearing had been withdrawn.  
38 U.S.C.A. § 20.702(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  There is no medical evidence of residuals of inservice 
malaria; the veteran's postservice recurrent bouts of malaria 
were the result of new infections and not attributable to his 
inservice malaria in 1945.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1-4.14, 4.88b, Diagnostic Code 6304 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for malaria was granted in a rating 
decision dated in May 1994 and assigned a zero percent rating 
based on the veteran's service medical records and a 1946 
physical examination.  

In March 1998, the veteran claimed that his malaria was 
affecting his life and had worsened.  A private medical 
statement dated in July 1997 revealed that the veteran was 
being treated for recurrent malaria and that with medication, 
he recovered successfully.  

VA examination dated in July 1997 included a recitation of 
the veteran's past medical history.  The veteran's liver and 
spleen were normal and there were no residuals of malaria.  A 
contemporaneous ultrasound dated in July 1997 disclosed that 
the spleen was not enlarged, no focal masses were noted, and 
scans of the upper abdomen revealed a contracted gall bladder 
with multiple small echogenicities with no definite signs of 
shadowing and wall thickness.  No focal nodular masses were 
noted in both hepatic lobes.  No dilated intrahepatic ducts 
were noted and the extrahepatic biliary system was within 
normal limits with the common bile duct well within normal 
limits.  

Private medical records extending from 1997 to 1998 reveal 
ongoing treatment since 1997 for recurrent attacks of 
malaria.  In a March 1998 medical certificate, the doctor 
noted spleen enlargement.  

An ultrasound conducted in September 1998 disclosed no 
unusual findings in the liver and spleen with no distinct 
mass or focal lesions.  The intrahepatic ducts were not 
dilated.  VA examination in September 1998 disclosed clinical 
manifestations of chills and fever.  Noted are no residuals 
of malaria.  

VA medical opinion rendered in March 1999 disclosed the 
veteran's past medical history with respect to the onset of 
malaria in service.  Also noted is a private physician's 
statement (Dr. F. Jusay) that treatment had been given for 
recurrent malaria in September 1951, October 1962, and 
December 1988.  Again in March 1998, Dr. Jusay reported 
treating the veteran from December 1997 to March 1998 for 
recurrent malaria and an enlarged spleen due to malaria.  
Also noted is hospitalization and treatment for a relapse of 
malaria in June 1998.  The examiner remarked that benign 
tertian malaria, or vivax malaria, may relapse after 
remaining dormant in the liver for weeks, months, or 
sometimes years.  

The examiner further stated that relapses were common within 
six months after an acute attack and that literature 
supported that that type of malaria could persist without 
treatment for as long as five years.  Also noted was that any 
further malaria infection beyond that period could safely be 
attributed to a new infection unless the infection was a 
Plasmodium malariae infection, which had reportedly been 
found to persist for as long as 40 years, but caused very low 
level parasitemia with few to no symptoms.  

The examiner noted that the veteran was service-connected for 
malaria and that it was unlikely he could still be suffering 
currently from residuals of his former vivax malaria 
infection.  The examiner further stated that it was not 
possible for any malaria infection to persist after more than 
50 years and cause active infection.  In light of where the 
veteran resided, which was known to be a hyperendemic area 
for malaria in the Philippines, it was therefore safe to 
conclude that the veteran's active infections in 1951, 1962, 
and 1988 were the result of new infection and bore no 
connection to his service-connected malaria.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Each disability must be viewed in 
relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  The 
degrees of disability contemplated in the evaluative rating 
process are considered adequate to compensate for loss of 
working time due to exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

Malaria is evaluated under Diagnostic Code 6304.  Under this 
provision, a 100 percent rating for malaria is assigned when 
there is an active disease process. Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

III. Analysis

At the outset, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required.  38 U.S.C.A. § 5103A (West Supp. 
2000).  The veteran has been afforded private and VA 
examinations for compensation purposes and there is no 
evidence that there are records outstanding that would 
support the veteran's claim.  

This veteran contends that he has had recurrent attacks of 
malaria and as such, warrants a compensable evaluation.  Upon 
a review of the evidence of record, the Board notes that the 
veteran's service-connected malaria does not warrant a 
compensable evaluation.  Overall, the clinical data of record 
substantiate no residuals of malaria, as evidenced both on 
physical examination and ultrasound.  Most important in this 
decision is the VA examiner's statement in March 1999 that 
recurrent bouts of malaria on several occasions from 1951 to 
1988 were not related to his service-connected malaria, which 
had occurred originally approximately 50 years earlier.  

Overall, the medical evidence of record does not support that 
any recurrent malaria post service was related to the 
veteran's service-connected malaria.  The most pertinent 
medical evidence from VA examination in September 1998 shows 
that the veteran does not have active malaria, there is no 
residual liver or spleen damage, and the disorder does not 
cause any current disability.  Thus, a compensable rating is 
not in order under these factual circumstances.  


ORDER

Entitlement to a compensable evaluation for malaria is not 
warranted.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

